DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As per the claim set dated June 20, 2019, claims 1-3 and 5-21 are pending in the application.  Claims 9 and 11-20 are withdrawn from consideration.  Claims 4 have been cancelled.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-3, 5-8, 10, and 21 of the instant application include allowable subject matter.  As discussed in the decision of the Patent Trial and Appeal Board (PTAB) dated August 3, 2021, the 35 USC 103 rejection of claims 1-3, 5-8, 10, and 21 over Hasselstrom GB 751476 has been reversed.  

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9 and 11-20 directed to an invention non-elected with traverse in the reply filed on April 23, 2018.  A telephone was made to Floyd Trillis on October 15, 2021 in an attempt to request authorization for an Examiner’s Amendment, but authorization was not obtained.  Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/T.L.M/Examiner, Art Unit 1793    
/LIEN T TRAN/Primary Examiner, Art Unit 1793